Citation Nr: 0939251	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-00 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for gastritis.

4.  Entitlement to service connection for malaria.  

5.  Entitlement to service connection for asthma.  

6.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1941 to May 1942 
and from August 1942 to March 1946 with the Philippine 
Commonwealth Army and Philippine Guerilla and Combination 
Service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the Veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the Veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the Veteran, and 
finally the Veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2009).

The Veteran initially filed a claim for service connection in 
October 2004 for malaria, asthma, peptic ulcer, and 
arthritis/osteoarthritis.  The RO denied the claims in a 
February 2005 rating decision.  The Veteran filed a notice of 
disagreement in April 2005.  The RO did not furnish an SOC to 
the Veteran on these matters.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where a 
claimant files a notice of disagreement and the RO has not 
issued a statement of the case, the issue must be remanded to 
the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The arthritis claim is before the Board as the RO 
readjudicated the claim as an initial claim in the July 2006 
rating decision, along with the service connection claims for 
gastritis and hypertension.  The Veteran filed a notice of 
disagreement with the July 2006 rating decision, a SOC was 
completed, and a substantive appeal was received.  Therefore, 
the service connection claims for arthritis, gastritis, and 
hypertension are properly before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2007, the Veteran filed a VA FORM 9 substantive 
appeal which perfected his appeal of the issues listed on the 
title page.  He indicated that he did not want a hearing at 
the local VA office before a member of members of the Board 
(Travel Board hearing).  He filed an additional FORM 9 in 
August 2007 and another in October 2007, and also filed a 
formal request in January 2009 requesting a Board hearing.  
There is no evidence of record that the Veteran withdrew 
those requests or that a hearing has ever been scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

		
1.  Issue an SOC to the Veteran and his 
representative addressing the issues of 
entitlement to service connection for 
malaria, asthma and peptic ulcer disease.  
The Veteran also must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).

2.  Schedule the Veteran for a Travel 
Board hearing as soon as possible.  After 
a hearing is conducted, or if the Veteran 
withdraws his hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



